         Case 2:17-cv-03465-SM-JVM Document 118 Filed 11/07/18 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    VIVIAN PATZ, ET AL.,                                                  CIVIL ACTION
         Plaintiffs

    VERSUS                                                                NO. 17-3465

    SUREWAY SUPERMARKET, ET AL.,                                          SECTION: “E” (1)
        Defendants


                                             ORDER

         Before the Court is Plaintiffs’ unopposed motion for a briefing schedule 1 to extend

the deadlines previously set by this Court. 2

         IT IS ORDERED that the motion is GRANTED. Plaintiffs may file a

supplemental opposition to Defendant Shelly Jambon’s motion for summary judgment 3

by November 13, 2018. Defendant may file a reply by November 20, 2018.

         The parties are to adhere to the revised deadlines as shown below.

    Plaintiff’s Letter to the Court setting out       Emailed to chambers by January 19,
    Causes of Action                                  2018

    See Scheduling Order at p. 2
    Failure to comply may result in
    sanctions
    Initial disclosures                               Initial disclosures pursuant to Fed. R.
                                                      Civ. P. 26(a)(1) have not been completed
                                                      and must be exchanged no later than
                                                      January 26, 2018
    Amendments to pleadings, third-party              Filed and served no later than
    actions, cross-claims, and counterclaims          February 12, 2018
    Status conference                                 April 5, 2018 at 1:30 p.m.


1
  R. Doc. 117.
2
  R. Doc. 80.
3
  R. Doc. 68.
                                                  1
     Case 2:17-cv-03465-SM-JVM Document 118 Filed 11/07/18 Page 2 of 5




Plaintiff’s expert reports                          Delivered to defense counsel by
                                                    September 7, 2018
Defendant’s expert reports                          Delivered to plaintiff’s counsel by
                                                    October 9, 2018
Witness lists                                       Filed and served upon opponents by
                                                    October 9, 2018
Each witness must be identified by name
and address. The listing of a witness as a
representative of an entity is not sufficient

See pretrial notice at p. 7
Exhibit lists                                       Filed and served upon opponents by
                                                    October 9, 2018
Each exhibit must be listed with specificity
and be Bates numbered. Broad, general
categories of exhibits are not sufficient

See pretrial notice at pp. 5-6
Depositions and discovery                           Completed by October 26, 2018

Failure to comply with this order
may result in sanctions pursuant to
Rule 37
Non-evidentiary pretrial motions and                Filed and served no later than October
motions in limine regarding the                     30, 2018
admissibility of expert testimony
                                                    (in sufficient time to permit a
See Scheduling Order at p. 4                        submission date on or before
regarding the format of depositions                 November 14, 2018)



Responses/oppositions to non-evidentiary            Filed and served no later than
pretrial motions and motions in limine              November 6, 2018
regarding the admissibility of expert
testimony
Plaintiffs’ supplemental opposition                 Filed by November 13, 2018
to Defendant Shelly Jambon’s
motion for summary judgment (R.
Doc. 68)


                                                2
     Case 2:17-cv-03465-SM-JVM Document 118 Filed 11/07/18 Page 3 of 5




Defendant Shelly Jambon’s reply in                  Filed by November 20, 2018
support of her motion for summary
judgment (R. Doc. 68)
Pretrial order                                      Filed by December 3, 2018 at 5:00
                                                    p.m.
Any exhibits to be used solely for
impeachment must be presented to
the Court for in camera review by
this deadline. See Section IX.10.b of
the pretrial notice
Pretrial conference                                 December 6, 2018 at 3:00 p.m.

Attended by lead attorney. (See
Local Rule 11.2)
Final list of witnesses who will be called at       Filed no later than December 13, 2018
trial                                               at 5:00 p.m.
Motions in limine (other than those                 Filed no later than December 18, 2018
regarding the admissibility of expert               at 5:00 p.m.
testimony) and memoranda in support
Responses to motions in limine                      Filed by January 16, 2019 at 5:00
                                                    p.m.
Joint statement of the case                         Filed by January 18, 2019 at 5:00
                                                    p.m.
See pretrial notice at p. 8
Joint jury instruction (or if agreement             Filed and emailed to the Court by
cannot be reached, counsel shall provide            January 18, 2019 at 5:00 p.m.
alternate versions with respect to any
instruction in dispute, with its reasons for
putting forth an alternative instruction
and the law in support thereof

See pretrial notice at p. 8




                                                3
     Case 2:17-cv-03465-SM-JVM Document 118 Filed 11/07/18 Page 4 of 5




Joint proposed jury verdict form (or if           Filed by January 18, 2019 at 5:00
agreement cannot be reached, separate             p.m.
proposed jury verdict forms and a joint
memorandum explaining the
disagreements between the parties as to
the verdict form)

See pretrial notice at p. 8
Proposed special voir dire questions              Filed by January 18, 2019 at 5:00
                                                  p.m.
See pretrial notice at p. 8
Objections to exhibits and supporting             Filed by January 18, 2019 at 5:00
memoranda                                         p.m.

NOTE: Each objection must identify the
relevant objected-to exhibit by the number
assigned to the exhibit in the joint bench
book(s)

See pretrial notice at p. 5
Two copies of joint bench book(s) of              Delivered to the Court by January 18,
tabbed exhibits, with indices of "objected-       2019 at 5:00 p.m.
to" and "unobjected-to" exhibits,
identifying which party will offer each
exhibit and which witness will testify
regarding the exhibit at trial

See pretrial notice at pp. 5-6
Trial memoranda                                   Filed by January 18, 2019 at 5:00
                                                  p.m.
See pretrial notice at pp. 8-9
Objections to deposition testimony and            Filed by January 18, 2019 at 5:00
supporting memoranda                              p.m.

See pretrial notice at p. 6 with
particular attention to instructions
regarding the format of depositions
Responses to objections to exhibits               Filed by January 23, 2019 at 5:00
                                                  p.m.
See pretrial notice at p. 5

                                              4
     Case 2:17-cv-03465-SM-JVM Document 118 Filed 11/07/18 Page 5 of 5




Responses to objections to deposition             Filed by January 23, 2019 at 5:00
testimony                                         p.m.

See pretrial notice at p. 6
If counsel intends to ask questions on            The factual elements of such questions
cross-examination of an economic expert           shall be submitted to the expert witness
which require mathematical calculations           by January 23, 2019 at 5:00 p.m.

See pretrial notice at p. 7
List and brief description of any charts,         Provided to opposing counsel by
graphs, models, schematic diagrams, and           January 23, 2019 at 5:00 p.m.
similar objects intended to be used in
opening statements or closing arguments

See pretrial notice at p. 7
Objections to any charts, graphs, models,         Filed by January 24, 2019 at 5:00
schematic diagrams, and similar objects           p.m.
intended to be used by opposing counsel
in opening statements or closing
arguments

See pretrial notice at p. 7
Jury trial                                        January 28, 2019 at 9:00 a.m.
                                                  (estimated to last 4 days)
Whenever a case is settled or otherwise
disposed of, counsel must immediately
inform the clerk's office, judge to whom
the case is allotted, and all persons
subpoenaed as witnesses. If a case is
settled as to fewer than all parties or all
claims, counsel must also identify the
remaining parties and unsettled claims.

See Local Rule 16.4


      New Orleans, Louisiana, this 7th day of November, 2018.


                                       ______________________ _________
                                                SUSIE MORGAN
                                         UNITED STATES DISTRICT JUDGE

                                              5
